Case 1:19-cv-04269-GBD-SDA Document 24 Filed 09/08/20 Page 1 of 2

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

y i pee Y |
TT rr tt tee me me ee ee ee ee 3 © |
] : “i Ty ry. & wy %

   

 

ONEIDA CANTOS, i
See 0:8 4
Plaintiff, - 8 PB eanpuml [SECISION
AND ORDER
-against-

COMMISSIONER OF SOCIAL SECURITY, 19 Civ. 4269 (GBD) (SDA)

Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Oneida Cantos brings this action against Defendant the Commissioner of Social
Security under the Social Security Act, 42 U.S.C. §§ 405(g), 1383(c)(3), seeking review of an
administrative law judge’s decision denying Plaintiff disability insurance benefits. (Compl.,
ECF No. 1, § 1.) Both parties moved for judgment on the pleadings pursuant to Federal Rule of
Civil Procedure 12(c). (Notice of Mot., ECF No. 12; Notice of Cross Mot., ECF No. 20.)

Before this Court is Magistrate Judge Stewart D. Aaron’s July 31, 2020 Report and
Recommendation (the “Report”), recommending that Plaintiff's motion be granted to the extent
that this case be remanded to the Social Security Administration (“SSA”) for further proceedings
and Defendant’s cross-motion be denied. (Report, ECF No. 23, at 27.) Magistrate Judge Aaron
advised the parties that failure to file timely objections to the Report would constitute a waiver of
those objections on appeal. (/d. at 28.) No objections have been filed.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when,

“upon review of the entire record, [the court is] left with the definite and firm conviction that a

 

 

 
Case 1:19-cv-04269-GBD-SDA Document 24 Filed 09/08/20 Page 2 of 2

mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation and
internal quotation marks omitted).

Magistrate Judge Aaron concluded that the administrative law judge erred in denying
Plaintiff disability insurance benefits. Specifically, he found that the judge erred in (1) failing to
consider all of Plaintiff's impairments; and (2) misapplying the treating physician rule. (Report at
22-26.) Magistrate Judge Aaron’s findings regarding the administrative law judge’s errors were
well-reasoned and grounded in fact and law. This Court has reviewed the Report, and finds no
error, clear or otherwise. Accordingly, Magistrate Judge Aaron’s Report is ADOPTED.

Plaintiff's motion for judgment on the pleadings, (ECF No. 12), is GRANTED and the
matter is remanded for further proceedings. Defendant’s cross-motion for judgment on the
pleadings, (ECF No. 20), is DENIED. The Clerk of Court is directed to close the motions

accordingly.

Dated: New York, New York
September 8, 2020
SO ORDERED.

GPR B. DANIELS
ited States District Judge

 

 

 
